DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (PGPUB 2020/0005789) in view of Park et al. (PGPUB 2019/0214002), hereinafter referenced as Park and in further view of Bromand et al. (PGPUB 2021/0249005), hereinafter referenced as Bromand.

Regarding claims 1, 6 and 11, Chae discloses a method, server and medium, hereinafter referenced as a method for outputting information, the method comprising: 
one or more processors (p. 0101); 
a storage apparatus storing one or more programs, wherein the one or more programs, when executed by 30the one or more processors, cause the one or more 2120A13226US processors to perform operations (p. 0143), the operations comprising:
5acquiring voice information before a device is awakened, wherein the device is provided with a wake-up model for outputting preset response information when a preset wake-up word is received (wake word; p. 0094, 0129); 
10performing speech recognition on the voice information to obtain a recognition result (speech recognition; p. 0067, 0077, 0129); 
extracting feature information (data item) of the voice information in response to determining that the recognition result does not include the preset wake-up 15word (wake word; p. 0067, 0077, 0093, 0129); 
generating a counterexample training sample based on the feature information (additional wake word; p. 0086, 0092, 0112); and 
training the wake-up model using the counterexample training sample, and outputting a trained wake-up model (learn/train; p. 0067, 0077, 0087, 0097).  Chae teaches using a plurality of utterance data items with respect to an additional wake-up word target being uttered under different conditions, Chae teaches that an utterance (not specifically including a wake word) is analyzed and a distance between the uttered data is determined.  If a predetermined distance of these unknown words is met, the word may be then set as an additional wake-up word target (p. 0035-0037).  In other words, the system learns new wake words, by using each of the plurality of utterance data items as training input data (p. 0067).  It is not that each word initially includes a known wake word.  Therefore, the new word is the counterexample, however Chae does not specifically teach acquiring voice information received within a preset time period before a device is awakened and wherein the training is performed by using a new wake-up word included in the voice information in the counterexample training sample as an input, and using null information as an expected output.
Park discloses a method comprising:
acquiring voice information received within a preset time period before a device is awakened, wherein the device is provided with a wake-up model for outputting preset response information when a preset wake-up word is received (abstract with p. 0158-0168, 0173-0186); and
10performing speech recognition on the voice information to obtain a recognition result (p. 0168), to recognize voice even without a wake-up word.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with accurately recognizing content.
Bromand discloses a method wherein the training (train) 32is performed by using a new wake-up word (new wake words) included in the voice information in the counterexample training sample as an input, and using null information as an expected output (null; p. 0073-0079), to assist with detecting wake words.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with detecting the probability of a wake word and improve quality of the audio signal.
Regarding claims 2, 7 and 12, Chae discloses a method wherein the training the wake-up model using the counterexample training sample and outputting the trained wake-up model comprises: 
25inputting the feature information of the voice information comprising the preset wake-up word into the trained wake-up model, and determining whether the preset response information is output (p. 0129, 0133); and 
outputting the trained wake-up model in response to 30outputting the preset response information (output; p. 0097).  
Regarding claims 3, 8 and 13, Chae discloses a method wherein the method further comprises: 
in response to not outputting the preset response information, outputting alarm information (alarm; p. 0071, 0099).  
Regarding claims 4, 9 and 14, Chae discloses a method wherein the training the wake-up model using the counterexample training sample, and outputting the trained wake-up model comprises: 
10determining a number of the counterexample training samples (additional wake words; p. 0117); and 
training the wake-up model with the counterexample training samples in response to the number of the counterexample training samples being greater than or 15equal to a preset number threshold (preset number preference; p. 0117).  
Regarding claims 5, 10 and 15, Chae discloses a method as described above.  In addition, Park discloses a method comprising in response to the device being awakened by the preset wake-up word, acquiring the voice information received within the preset time period before the device is awakened (standby/idle; p. 0144-0149, 0162-0168, 0173-0183).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657